Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/CN2019/100366 08/13/2019 and claims prior to CHINA 201811007871.0 08/30/2018, CHINA 201811007027.8 08/30/2018, CHINA 201811009030.3 08/30/2018 CHINA 201811006909.2 08/30/2018.
Claims 2-7, 10, 42-44 are pending.  
Response to Arguments and Amendment
2.	All rejections of canceled claims are withdrawn. The rejection of claim 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn based upon the amendments.
	The rejection of claim(s) 2-3, 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang WO 2017045599A1 (cited on the IDS, US 10,301,277 is an English equivalent) is maintained. Applicants’ representative’s arguments submitted on July 11, 2022 have been fully considered but are unpersuasive.  According to the arguments “The specific combination of maleate anion with N'-[trans-4-[2-[[7-(benzo[b]thiophene)-7-piperaziny]ethyl]cyclohexyl]-N,N-dimethylurea is not disclosed in Huang,” however as explained in the rejection when maleic acid is added the formation of maleate anion is an inherent consequence.  This is because the amino groups of the piperazine are basic and accept protons from maleic acid, the formation of the ammonium cation, concomitantly produces the conjugate base of the maleic acid, the maleate anion.  While the word maleate is not used, the artisan of ordinary skill would understand that when reference is made to the maleic acid addition salt of N'-[trans-4-[2-[[7-(benzo[b]thiophene)-7-piperaziny]ethyl]cyclohexyl]-N,N-dimethylurea the compound is the combination of the ammonium cation with maleate anion.  With regard to the stoichiometric ratio of the maleic acid to N'-[trans-4-[2-[[7-(benzo[b]thiophene)-7-piperaziny]ethyl]cyclohexyl]-N,N-dimethylurea as being 1:1.  At the time the invention was made it would be readily apparent to the artisan of ordinary skill that since the dibasic piperazine and the diacid maleic acid would combine in a 1:1 ratio to form the maleate.  The stoichiometry is a feature that naturally flows from the disclosure of the prior art. 
According to the argument certain forms of the maleic acid salt “exhibit all of the following desirable properties as disclosed: high crystallinity, low TGA weight loss, high and unique DSC endothermic signal, low hygroscopicity, good stability, convenient long-term storage and transportation (thereby reducing the production cost), long half-life, and prolonged time of action in vivo while maintaining a high level of AUC”, however, the features upon which applicant relies (i.e. properties of certain polymorphs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is well known that such properties are tied to specific polymorph identity (See Newman  “Solid form changes during drug development: good, bad, and ugly case studies” AAPS Open (2016) 2:2, 1-11.)  There is no nexus between the argued unexpected results and the instant claims.  Claims 4-7, 42-44, which do describe the crystalline form that is tied to these properties, have not been rejected.
	The rejection of claims 2-3, 10, on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20-25 of U.S. Patent No. 10,301,277 is maintained. Applicants’ representative’s arguments submitted on July 11, 2022 have been fully considered but are unpersuasive.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 2-3, 10 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang WO 2017045599A1 (cited on the IDS, US 10,301,277 is an English equivalent).
	The compound of Formula I is disclosed as compound 2 in Table 1 of Huang:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

A limited list of salt forms for this compound is disclosed on column 4 lines 23-30:
“The salt of the cyclohexane derivative of the present invention is formed from a cyclohexane derivative with an acid which is an organic or  inorganic acid, wherein the inorganic acid is selected from hydrochloric acid, sulfuric acid, nitric acid or phosphoric acid; the organic acid is selected 
from formic acid, acetic acid, oxalic acid, malonic acid, maleic acid, fumaric acid, succinic acid or benzoic acid; and other physiologically acceptable salt.”  In total 12 specific salts are named including the one in claim 2-3, the maleate (maleic acid).  Since the prior art genus is very small all the species subsumed by this narrow genus of only twelve salt forms are fully described and anticipate the instant claims,  See In re Schaumann (CCPA 1978) 572 F2d 312, 197 USPQ 5; In re Petering (CCPA 1962) 301 F2d 676, 133 USPQ 275; Ex parte Broadbent (POBA 1965) 150 USPQ 468; Ex parte Schaefer (POBA 1964) 148 USPQ 160.  Various pharmaceutical compositions are listed on column 11, lines 47ff. including those with an intended use at column 13 line 9-17. If this interpretation is not seen it is nonetheless obvious to make a salt form listed in the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 2-3, 10, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 20-25 of U.S. Patent No. 10,301,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior patent claims are drawn to the claimed salt forms.  Compound of Formula I of instant claim 2-3 is the compound 2 in patent claim 24. The specific maleate salt of claim 2-3 is listed in claims 3 and 22.  The use of the intended use of using the compound are in the method claims, claims 12-17.
Objections

6.	Claims 4-7, 42-44 are objected to for depending from a rejected base claim, but would be allowable in independent format with all the requisite limitations of the base claim and any intervening claim.
Conclusion
7.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625